Name: Commission Regulation (EEC) No 1516/86 of 20 May 1986 amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 86 Official Journal of the European Communities No L 132/ 19 COMMISSION REGULATION (EEC) No 1516/86 of 20 May 1986 amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of barley held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as amended by Regulation (EEC) No 3826/85 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 14 May 1986 Germany notified the Commis ­ sion that it wished to amend Annex I to Regulation (EEC) No 3228/85 (*), as last amended by Regulation (EEC) No 1017/86 (6) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3228/85 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7 . 5 . 1986, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 371 , 31 . 12 . 1985, p . 1 . H OJ No L 307, 19 . 11 . 1985, p. 7 . (&lt; ¢) OJ No L 94, 9 . 4 . 1986, p . 26 . No L 132/20 Official Journal of the European Communities 21 . 5 . 86 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 1 59 834 Niedersachsen/Bremen 107 191 Nordrhein-Westfalen 76 348 Rheinland-Pfalz 14414 Baden/WÃ ¼rttemberg 15 644 Bayern 119 114 Hessen 6 879'